*876The Family Court did not err in denying the father’s petition to modify a prior custody order dated August 31, 2009, so as to award him sole custody of the parties’ child. “A modification of an existing custody arrangement should be allowed only upon a showing of a sufficient change in circumstances demonstrating a real need for a change of custody in order to insure the child’s best interests” (Matter of Nava v Kinsler, 85 AD3d 1186, 1186 [2011]; see Family Ct Act § 652 [a]; Matter of Catalano v Catalano, 66 AD3d 1012, 1013 [2009]). Here, the father’s testimony did not establish a sufficient change in circumstances since the entry of the prior order (see generally Matter of Catalano v Catalano, 66 AD3d at 1013; Matter of Jennings v Small, 59 AD3d 546 [2009]). Dillon, J.E, Lott, Roman and Cohen, JJ., concur.